 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   EUGENE C. BROWN,                                   No. 1:19-cv-00352-DAD-EPG
12                      Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14   C. CHOTHIA, et al.,
                                                        (Doc. No. 15)
15                      Defendants.
16

17           Plaintiff Eugene C. Brown is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302 of the United States

20   District Court for the Eastern District of California.

21           On July 12, 2019, the assigned magistrate judge entered findings and recommendations

22   recommending that plaintiff’s complaint be allowed to proceed against defendants C. Chothia, A.

23   Shaw, L. Kempe, C. Jukes, M. Gilmore, J. Walker, M. Crutchfield, K.Z. Allen, D. Artis, and C.

24   Patillo for deliberate indifference to serious risk of harm in violation of the Eighth Amendment;

25   and against defendants C. Jukes, M. Londono, and M. Crutchfield for retaliation in violation of

26   the First Amendment. (Doc. No. 15 at 2.) In addition, the magistrate judge recommended that all

27   other claims and defendants be dismissed for failure to state a claim. (Id.) Plaintiff was provided

28   /////
                                                       1
 1   an opportunity to file objections to the findings and recommendations within fourteen days.

 2   Plaintiff has not filed any objections and the time to do so has passed.

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

 4   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 5   court finds the findings and recommendations to be supported by the record and by

 6   proper analysis.

 7          Accordingly:

 8               1. The findings and recommendations issued by the magistrate judge on July 12,

 9                  2019 (Doc. No. 15) are adopted in full;

10               2. This action now proceeds against defendants C. Chothia, A. Shaw, L. Kempe, C.

11                  Jukes, M. Gilmore, J. Walker, M. Crutchfield, K.Z. Allen, D. Artis, and C. Patillo
                    for deliberate indifference to serious risk of harm in violation of the Eighth
12
                    Amendment; and against defendants C. Jukes, M. Londono, and M. Crutchfield for
13
                    retaliation in violation of the First Amendment;
14
                 3. All remaining claims, including all claims against defendant H. B. Anglea, are
15
                    dismissed with prejudice for failure to state a claim; and
16
                 4. This case is referred back to the assigned magistrate judge for further proceedings.
17
     IT IS SO ORDERED.
18

19      Dated:     September 6, 2019
                                                          UNITED STATES DISTRICT JUDGE
20
21

22

23

24

25

26
27

28
                                                      2
